DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the response to response after final action filed on March 16, 2021.
The amendment to the specification filed March 16, 2021 is entered.
Claims 1, 3-5, 7, 10, 12-13, and 18-20 are currently pending and have been examined.
Claims 1 and 7 are amended.
Due to issues missed and in view of concise prosecution, a second Non-Final Rejection is being issued.  Examiner notes that the Final Rejection mailed January 29, 2021 erroneously indicated that Applicant’s amendment overcame the rejection of Claim 1 under 35 USC § 112(b).  However, the rejection should have been maintained since Applicant did not resolve all of the cited indefiniteness issues of Claim 1.  Because of this, in part, the Non-Final Rejection mailed June 24, 2020 and Final Rejection mailed January 29, 2021 are null and void.    
The amendment filed September 21, 2020 addressed the indefiniteness rejection pertaining to the limitation “each expansion device;” however, it failed to address the indefiniteness rejection related to “the expansion device” in lines 8-9 

Information Disclosure Statement

The duplicate information disclosure statements (IDS) submitted on January 29, 2021 were filed simultaneously with the mailing date of the Final Action on January 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, the terminology “vapour compression system“ is continuously stated; however, the terminology should be “vapor compression system”.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7, and 11-20 are objected to because of the following informalities:  
Claims 1, 5, 7 12-13 and 18-20 recite “vapour compression system”; ; however, Examiner suggest that the claims recite, “vapor compression system.”
Claim 5 recites “wherein a gaseous outlet of the receiver is connected to an inlet of the compressor unit, via a bypass valve,” in lines 1-2; however, via a bypass valve,”.  Note the deletion of the comma between unit and via.
Withdrawn Claims 11, and 14-17 are objected to for similar reasons as that of Claim 1.  Although these claims are not examined against the prior art, this objection is provided in view of concise prosecution. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 10, 12-13, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the expansion device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Further, the limitation “identifying a representative opening degree, ODrep, based on the obtained opening degree(s) of the expansion device(s) of the at least one expansion device” in lines 10-11 is ambiguous.   Does the expansion device(s) refer to at least one expansion device and each expansion device introduced in lines 4-5, or is it a separate and unit expansion device.  This ambiguity further renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as identifying a representative opening degree, ODrep, based on the obtained opening degree(s) of the .
Claims 3-5, 7, 10, 12-13, and 18-20 are rejected as depending from the rejected Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (EP 2068094) hereinafter “Kurihara”.

Regarding Claim 1, Kurihara discloses:
A method for controlling a vapor compression system (1, see Fig 1; paragraph [0039]), the vapor compression system (1) comprising a compressor unit (11) comprising one or more compressors (11), a heat rejecting heat exchanger (13), a receiver (16), at least one expansion device (15, 17) and at least one evaporator (31) arranged in a refrigerant path (2, see paragraph [0022]), each expansion device (15, 17) of the at least one expansion device (15, 17) being arranged to control a supply of refrigerant to an evaporator (31, see Fig 1), the method comprising the steps of:
obtaining an opening degree of each expansion device (15,17, see paragraph [0039]; implicit feature of controlling an expansion device) of the at least one expansion device (15, 17), 
identifying a representative opening degree, ODrep, based on the obtained opening degree(s) of the expansion device(s) (15, 17) of the at least one expansion device (15, 17, see paragraph [0039]), 
comparing the representative opening degree, ODrep, to a predefined target opening degree (see Fig 2; paragraph [0039]; implicit feature of controlling an expansion device), ODtarget, 
calculating or adjusting a minimum setpoint value, SPrec (target saturation pressure), for a pressure prevailing inside the receiver (16), based on the comparison (see Fig 2; paragraphs [0011]-[0015], [0039] and [0055]; Claim 4: the target saturation pressure is determined based on the opening degree of at least expansion valve 15), and 
controlling the vapor compression system (1) to obtain a pressure inside the receiver (16) which is equal to or higher than the calculated or adjusted minimum setpoint value, SPrec  (saturation pressure, see paragraphs [0012], [0039] and [0055]-[0056]; Claim 4: the controller adjust at least the expansion valve 15 so that the pressure of the refrigerant flowing from expansion valve 15 is equal to or less than an upper limit of the calculated saturation pressure).  
	For clarity the minimum setpoint has been interpreted as a calculated setpoint based upon the operating conditions of the prior art.

Regarding Claim 3, Kurihara, as applied to Claim 1, teaches, wherein the step of calculating or adjusting a minimum setpoint value, SPrec (target saturation pressure, see Fig 2), comprises reducing the minimum setpoint value, SPrec (target saturation pressure, see paragraphs [0011]- [0012] and [0055]; Claim 4: the minimum setpoint value corresponds to the minimum target pressure determined from the calculated target pressure), in the case that the representative opening degree, ODrep, is smaller than the target opening degree, ODtarget (see paragraph [0055]: where it is intuitive that the representative opening degree is smaller than the target opening degree i.e. the condition is held to be true).

Regarding Claim 4, Kurihara, as applied to Claim 1, teaches, wherein the step of calculating or adjusting a minimum setpoint value (target saturation pressure, see Fig 2), SPrec, comprises increasing the minimum setpoint value, SPrec, (target saturation pressure, see paragraphs [0011]- [0012] and [0055]; Claim 4: the minimum setpoint value corresponds to the maximum target pressure determined from the calculated target pressure) in the case that the representative opening degree, ODrep, is larger than the target opening degree, ODtarget (see paragraph [0055]: where it is intuitive that the representative opening degree is larger than the target opening degree i.e. the condition is held to be true).  

Regarding Claim 10, Kurihara, as applied to Claim 3, teaches, wherein the step of calculating or adjusting a minimum setpoint value (target saturation pressure, see Fig 2), SPrec, comprises increasing the minimum setpoint value, SPrec, (target saturation pressure, see paragraphs [0011]- [0012] and [0055]; Claim 4: the minimum setpoint value corresponds to the maximum target pressure determined from the calculated target pressure) in the case that the representative opening degree, ODrep, is larger than the target opening degree, ODtarget (see paragraph [0055]: where it is intuitive that the representative opening degree is larger than the target opening degree i.e. the condition is held to be true).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Mukaiyama et al (EP1731853) hereinafter “Mukaiyama.”

Regarding Claim 5, Kurihara, as applied to Claim 1, does not explicitly disclose, wherein a gaseous outlet of the receiver is connected to an inlet of the compressor unit via a bypass valve, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve.  
In the same field of endeavor of vapor compression systems, Mukaiyama teaches that it is known in the art (see Abstract; paragraph [0002]; Fig of 1 of Mukaiyama) to provide a vapor compression system (30), where in the gaseous outlet of the receiver (7) is connected to an inlet of the compressor unit (1) via a bypass valve (15), and wherein the step of controlling the vapor compression system (30) comprises controlling the pressure prevailing inside the receiver (7) by operating the bypass valve (15) to enhance the performance of the refrigeration cycle by reducing the refrigerant 
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Kurihara, to incorporate the teachings of Mukaiyama by including a bypass valve connecting the gaseous outlet of the receiver to the compressor unit, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve, in the system of Kurihara, thereby reducing the overall pressure loss of the system and enhancing the performance of the overall system. 

Regarding Claim 12, Kurihara, as applied to Claim 3, does not explicitly disclose, wherein a gaseous outlet of the receiver is connected to an inlet of the compressor unit via a bypass valve, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve.  
In the same field of endeavor of vapor compression systems, Mukaiyama teaches that it is known in the art (see Abstract; paragraph [0002]; Fig of 1 of Mukaiyama) to provide a vapor compression system (30), where in the gaseous outlet of the receiver (7) is connected to an inlet of the compressor unit (1) via a bypass valve (15), and wherein the step of controlling the vapor compression system (30) comprises controlling the pressure prevailing inside the receiver (7) by operating the bypass valve (15) to enhance the performance of the refrigeration cycle by reducing the refrigerant 
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Kurihara, to incorporate the teachings of Mukaiyama by including a bypass valve connecting the gaseous outlet of the receiver to the compressor unit, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve, in the system of Kurihara, thereby reducing the overall pressure loss of the system and enhancing the performance of the overall system. 
the system without increasing the driving forced required of the compressor. 

Regarding Claim 13, Kurihara, as applied to Claim 1, does not explicitly disclose, wherein a gaseous outlet of the receiver is connected to an inlet of the compressor unit via a bypass valve, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve.  
In the same field of endeavor of vapor compression systems, Mukaiyama teaches that it is known in the art (see Abstract; paragraph [0002]; Fig of 1 of Mukaiyama) to provide a vapor compression system (30), where in the gaseous outlet of the receiver (7) is connected to an inlet of the compressor unit (1) via a bypass valve (15), and wherein the step of controlling the vapor compression system (30) comprises controlling the pressure prevailing inside the receiver (7) by operating the bypass valve (15) to enhance the performance of the refrigeration cycle by reducing the refrigerant 
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Kurihara, to incorporate the teachings of Mukaiyama by including a bypass valve connecting the gaseous outlet of the receiver to the compressor unit, and wherein the step of controlling the vapor compression system comprises controlling the pressure prevailing inside the receiver by operating the bypass valve, in the system of Kurihara, thereby reducing the overall pressure loss of the system and enhancing the performance of the overall system. 

Claims 7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Ikegami et al. (U.S. Patent Application Publication No. 2004/0055326) hereinafter “Ikegami”.
Regarding Claim 7, Kurihara, as applied to Claim 1, does not explicitly disclose,   wherein the vapor compression system further comprises an ejector, an outlet of the heat rejecting heat exchanger being connected to a primary inlet of the ejector, an outlet of the ejector being connected to the receiver, and an outlet of the at least one evaporator(s) being connected to an inlet of the compressor unit and to a secondary inlet of the ejector.  
In the same field of endeavor of vapor compression systems, Ikegami teaches that it is known in the art (see paragraph [0005]; Fig of 1 of Ikegami) to provide a vapor compression system (100) with an ejector (40), wherein an outlet of the heat rejecting heat exchanger (20) being connected to an inlet of the ejector (40, see Figs 1-2), an 
Based on the teachings of Ikegami, it is known in the field of endeavor of vapor compression systems to provide a vapor compression system with an ejector connected to the outlet of a heat rejecting heat exchanger, the inlet of a receiver, and the outlet of at least one evaporator which is connected to an inlet of a compressor unit.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara to incorporate the teachings of Ikegami by further including an ejector connected to the heat rejecting heat exchanger, at least one evaporator, receiver and compressor unit, in the system of Kurihara, thereby improving energy efficiency of the system.

Regarding Claim 18, Kurihara, as applied to Claim 3, does not explicitly disclose,   wherein the vapor compression system further comprises an ejector, an outlet of the heat rejecting heat exchanger being connected to a primary inlet of the ejector, an outlet of the ejector being connected to the receiver, and an outlet of the at least one evaporator(s) being connected to an inlet of the compressor unit and to a secondary inlet of the ejector.  
In the same field of endeavor of vapor compression systems, Ikegami teaches that it is known in the art (see paragraph [0005]; Fig of 1 of Ikegami) to provide a vapor compression system (100) with an ejector (40), wherein an outlet of the heat rejecting heat exchanger (20) being connected to an inlet of the ejector (40, see Figs 1-2), an outlet of the ejector (40) being connected to the receiver (50, see Fig 1), and an outlet of 
Based on the teachings of Ikegami, it is known in the field of endeavor of vapor compression systems to provide a vapor compression system with an ejector connected to the outlet of a heat rejecting heat exchanger, the inlet of a receiver, and the outlet of at least one evaporator which is connected to an inlet of a compressor unit.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara to incorporate the teachings of Ikegami by further including an ejector connected to the heat rejecting heat exchanger, at least one evaporator, receiver and compressor unit, in the system of Kurihara, thereby improving energy efficiency of the system.

Regarding Claim 19, Kurihara, as applied to Claim 4, does not explicitly disclose,   wherein the vapor compression system further comprises an ejector, an outlet of the heat rejecting heat exchanger being connected to a primary inlet of the ejector, an outlet of the ejector being connected to the receiver, and an outlet of the at least one evaporator(s) being connected to an inlet of the compressor unit and to a secondary inlet of the ejector.  
In the same field of endeavor of vapor compression systems, Ikegami teaches that it is known in the art (see paragraph [0005]; Fig of 1 of Ikegami) to provide a vapor compression system (100) with an ejector (40), wherein an outlet of the heat rejecting heat exchanger (20) being connected to an inlet of the ejector (40, see Figs 1-2), an outlet of the ejector (40) being connected to the receiver (50, see Fig 1), and an outlet of 
Based on the teachings of Ikegami, it is known in the field of endeavor of vapor compression systems to provide a vapor compression system with an ejector connected to the outlet of a heat rejecting heat exchanger, the inlet of a receiver, and the outlet of at least one evaporator which is connected to an inlet of a compressor unit.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara to incorporate the teachings of Ikegami by further including an ejector connected to the heat rejecting heat exchanger, at least one evaporator, receiver and compressor unit, in the system of Kurihara, thereby improving energy efficiency of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Mukaiyama and in further view of Ikegami.

Regarding Claim 20, Kurihara, as applied to Claim 5, does not explicitly disclose,   wherein the vapor compression system further comprises an ejector, an outlet of the heat rejecting heat exchanger being connected to a primary inlet of the ejector, an outlet of the ejector being connected to the receiver, and an outlet of the at least one evaporator(s) being connected to an inlet of the compressor unit and to a secondary inlet of the ejector.  
In the same field of endeavor of vapor compression systems, Ikegami teaches that it is known in the art (see paragraph [0005]; Fig of 1 of Ikegami) to provide a vapor 
Based on the teachings of Ikegami, it is known in the field of endeavor of vapor compression systems to provide a vapor compression system with an ejector connected to the outlet of a heat rejecting heat exchanger, the inlet of a receiver, and the outlet of at least one evaporator which is connected to an inlet of a compressor unit.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara, as modified by Mukaiyama, to incorporate the teachings of Ikegami by further including an ejector connected to the heat rejecting heat exchanger, at least one evaporator, receiver and compressor unit, in the system of Kurihara, thereby improving energy efficiency of the system.


Response to Arguments
Applicant's arguments filed March 16, 2021 with respect to the previous rejection of Claims 1,3-5,7,10,12-13 and 18-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 16, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./           Examiner, Art Unit 3763                                                                                                                                                                                             /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763